Title: To James Madison from William Duane, 22 February 1814
From: Duane, William
To: Madison, James


        
          Sir,
          Phila 22d Feb. 1814
        
        Having had the honor to address you on the appointment of a Postmaster in this city, I think myself bound to represent to you that an effort wholly artificial and factious, is now making here, to make an impression on your mind that the appointment is not approved by the mass of the community. It is very inauspicious for the republican cause, when the worst of men and the vilest of passions can by any means assume the representation of the feelings and wishes of the community. But unquestionably, the republican cause has been for some years in such hands as made virtuous men ashamed and feeling men tremble. The principle of regarding the greater good more than partial evil, has induced me in the station which I had occupied with some service to the public, to remain rather a neutral spectator, willing to suffer in my personal affairs & feelings, than resist a state of things which as to the state was only just not as bad as the reign of terror in 1797–8. The preponderating advantage of silence was that while every thing was inconsistent with former political professions in the state, the ruling influence had come round from oppossition to support of the general government; and the importance of the state to the union in such critical times weighed down every personal

consideration. This impunity has perhaps tended to aggravate the evil here, and as to persons, the evil is now becoming as grievous as federal proscription in 1798. The same means then employed by the infuriate marats of that day, are now in operation by the Marats of the present. The persecutors of 1798 called themselves Federalists; these of today call themselves republicans; but it is rather an extraordinary coincidence, that the same men who were proscribed then by one party should be now proscribed by the other—and that in both instances the most abandoned men of both parties should be the most active and conspicuous and that the terrorists of this day literally adopt the means of slander and aspertion, and the proscription of persons who do not concur with them.
        I use the name of only one man the most active and slanderous of all the present race—Matt. Randall, of whose character Captain Josiah and Capt W. Jones the present Secty of the navy can give ample information.
        These men have caused a printed paper to be circulated for signatures—and there is no paper to which a number of signatures could not be procured when names not character is required. I cite two cases in exemplification of the course pursuing here. Mr John Dorsey is an auctioneer und[er] a commission from the State Executive, he signed a paper for a candidate for the Post office which was handed him by one of the partisans who are in rule; another paper has been since handed him for the removal of Dr Leib; Mr Dorsey had the honesty to say he could not sign such a paper as it was false from beginn[in]g to End—they have threatened to turn him out of his station for refusing to sign what he could not believe.
        Application was made to Stephen Girard the Banker for the like purpose, he repelled them with indignation, and told them he highly approved of the appointment of Dr Leib.
        In short, Sir, the calumnies raised against Dr Leib, are the stale slanders brought out of a family quarrel in 1798 or 1799, and introduced by a rival for political purposes—there is not on earth a man of purer integrity or nicer honor than Dr Leib in his dealings between man and man. He has no enemies but those created by political disputes—and take away those who are interested in the present case of the Post office, there is not a respectable man in this community and a friend to the government who does not approve the appointment.
        The state of politics in this state, in such hands as it now is cannot Endure. I have no other interest in this case than a common one and the love of justice—I do not wish to see the Executive converted into an indirect libeller of any man’s character, upon the Evidence of the vilest men in the community. Let me most earnestly assure you that the course now pursuing here to injure Dr Leib has created the strongest indignation in some of the most respectable of those who have sustained your administration; and that if you were to give way to these artificial clamors—that the

administration would suffer in the opinion of men whose opinions are more precious than the clamors of these Demagogues are to be feared. It would be throwing pain into honest hearts, to gratify men who would abandon as they before abused your name, mind, character and authority. For myself a proscription of this kind countenanced by you would make me despair of the Republic which cruelty and relentless personal perse[c] ution has not hitherto done.
        Excuse, Sir, the warmth and the sincerety of this address—I trust that it is not offensive—and am sure it was not meant to be—it flows from my heart & unknown to another being. With great respect your obed Sert
        
          Wm Duane
        
      